Citation Nr: 1129121	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's request to reopen his claims for service connection for paranoid schizophrenia and migraine headaches.  

The Board notes that the Veteran's psychiatric disorder has been described differently by different physicians over time.  His disorder was originally described as an acute schizophrenic episode in a VA medical treatment record of April 1972.  Later it has been described variously as:  schizophrenia, paranoid type (see the private treatment record dated in dated in April 1987 from New Horizons Community Mental Health Center); hypomanic schizophrenia (see the VA medical treatment record dated in June 1987), and finally as chronic schizophrenia with a  mood disorder (see the VA medical treatment record of April 2004).  The Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident within the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Regrettably, the Board again must remand the issues on appeal to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, since the AMC did not substantially comply with the Board's previous May 2009 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

In June 2010, the Board remanded the Veteran's claims for service connection for an acquired psychiatric disorder and for headaches for several purposes.  Among these, the Board had indicated that a further search for additional relevant records was necessary.  Certain requested records have been obtained, but as related below, certain remand directives have not been fully complied with, such that additional development remains necessary.

First, the Veteran had indicated that he received hospital treatment in 1970 from the VA in Miami.  See the VA medical treatment record dated in April 2004.  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).  In the June 2010 Board remand, the Board directed the AOJ to obtain these records as well as the Veteran's current VA medical treatment records.  In July 2010, the AOJ submitted a request for the Veteran's complete VA medical treatment records; however, the AOJ neglected to specifically request any treatment records from 1970.  In August 2010, the AOJ obtained the Veteran's VA medical treatment records dating from May 2005 to June 2009, and in September 2010, the AOJ obtained further records dating from as recent as August 2010.  However, the AOJ has not obtained any records from 1970 or received a response that such records are not available.  

Second, the Veteran had alleged that both his acquired psychiatric disorder and his migraine headaches were treated at Ft. Jackson, South Carolina, and at Ft. Hood, Texas.  See the Veteran's May 2005 NOD, and February 2006 substantive appeal (VA Form 9).  The Board notes that the Veteran's STRs contain evidence of treatment at both of these installations; however, the specific treatment at that time is not shown.  As indicated above, VA has a duty to obtain relevant Federal records.  In this regard, the Board requested that the AOJ attempt to obtain any additional relevant clinical treatment records from the Veteran's military service which may have been kept separate from the Veteran's general STRs.  The AOJ submitted a request for the relevant clinical treatment records from the NPRC in July 2010; however, no additional records or statement that such records are not available is contained in the record.  Therefore, it appears that the AOJ did not receive any response to the July 2010 request.  

A Board remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has clarified that substantial compliance, and not strict compliance, with the terms of a remand are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, at 272.  

Given the obvious relevance of any missing VA medical treatment records and relevant STRs in adjudication of the claims at issue, and the requirement to ensure that there has been substantial compliance with the June 2010 remand, the Board finds it necessary to again remand the claims to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from the VA.  Accordingly, although it will result in additional delay in adjudicating the appeal, a remand is required to ensure compliance with the Board's prior June 2010 remand.  


Accordingly, the case is REMANDED for the following action:

1.	Print a copy of the VA medical treatment records obtained in August 2010.

2.	Obtain any records of VA medical treatment of the Veteran in 1970 at VA medical center in Miami.  All attempts to secure these records, and any response received, must be documented in the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required. 

3.	Contact the NPRC, or other appropriate agency, and attempt to obtain any records of any clinical treatment of the Veteran for schizophrenia or migraine headaches during his military service at Ft. Jackson, South Carolina, or at Ft. Hood, Texas, from June 1968 to June 1970.  

	If such a request is too broad, the AOJ should request a search for records from Ft. Jackson from July to August 1968, and from Ft. Hood from April to May 1970, as the Veteran's service treatment records (STRs) indicate that he may have received relevant treatment at these times.

	All attempts to secure these records, and any response received, must be documented in the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.	Then, after the AOJ has received either the relevant records or a negative response to both of these requests, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Finally, readjudicate the requests to reopen the claims for service connection for an acquired psychiatric disorder and migraine headaches in light of any additional evidence obtained since the October 2010 supplemental statement of the case (SSOC).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


